DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

2.	The following is a Non-Final Office action in response to applicant's amendment and response received 11/09/2020, responding to the 08/28/2020 non-final/final office action provided in rejection of claims 1-14.

3.	Claims 1 and 11-12 have been amended. Claim 2 cancelled and a new claim 14 added. Claims 1 and 3-14 are pending and are addressed in this office action. New grounds of rejection are presented in view of the newly presented limitation(s).

Examiner notes
(A). Examiner interpreted “grey box fuzz” as dynamically per paragraph 0003 which have been recited in claims 1, 11, and 12.
(B). Drawings submitted on 04/13/2018 comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner.
(C)  Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).
(D)  Examiner proposed amendment declined by applicant representative.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Response to Arguments
5. 	Applicant's arguments filed 11/09/2020, in particular, pages 8-9, have been fully considered but moot in view of new ground rejections.

With respect to the rejection of claims under 35 USC 103(a), the amendments to the independent claims (1, 11 and 12), applicant argues that O'Brien and Blasciak relate to capturing/inserting tags/marks in the instrumented source code. Li provides a system 
Applicant arguments is not persuasive because newly cited prior art Phan et al. discloses grey box fuzz testing" and "concolic execution using a test case used in grey box fuzz testing of the obtained object file as an input for concolic execution of the instrument intermediate code file to obtain a new test case; and using the obtained new test case as an input for the grey box fuzz testing of the obtained object file to generate the testing result of testing the to-be-tested code file (see col. 9, ll. 41-46, col. 12, ll. 18-27, col. 19, ll. 6-12 and col. 3. Ll. 19-26). Application arguments have been considered but not persuasive. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 12 directed to a “computer-readable medium on which a computer program is stored”. The claim is a program product claim that only indicates a computer-readable medium.   As indicated, a computer readable medium is considered to be a computer-readable signal medium and a computer-readable storage medium and should have been rejected as signal per se as being directed to a non-statutory category of invention (Specification paragraph 0147).

The United States Patent and Trademark Office (USPTO) is obliged to give claims consistent with the specification during proceedings before the USPTO. {In re Zletz, 893 F.2d 319 (Fed. Cir. 1989), during patent examination, the pending claims must be interpreted as broadly as their terms reasonably allow). The claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is very clear. In this case, Applicant describes both transitory computer readable media (Specification paragraph 0147).
When the claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See MPEP 2106(1) and In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.

In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non-human” to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101)

The Examiner suggests amending the claims to “non-transitory computer-readable medium on which a computer program is stored” to overcome this rejection.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was 

Claims 1, 3-5, and 11-14 are rejected under 35 U.S.C. 103 as being obvious over O’Brien et al (US 6,311,327 B1) in view of Phan et al. (US 10,394,694 B2).

As to claim 1, O’Brien discloses a method for testing a code file, comprising:
compiling a to-be-tested code file to obtain an intermediate code file, the intermediate code file comprising at least one code block (O’Brien teaches compiled code [i.e. intermediate code] testing process at Fig. 2, col. 6, ll. 38-54, illustrated in FIG. 2. A source code instrumentation system 61 includes a modified compiler 66 and a tag instrumenter 69. The source code instrumentation system 61 receives source code 60 and instruments the source code 60 by inserting executable tag statements 62 into the source code 60 at various locations of interest prior to or during the process of compiling the source code 60 in the modified compiler 66. The modified compiler 66 communicates with the tag instrumenter 69 having a language-independent analyzer 321 and a language-independent symbol database 65. If the user is interested in determining code coverage, the user may direct the modified compiler 66 to insert a tag statement 62 in each branch of the source code 60 [i.e. comprising at least one code block], and the system 10 will determine which of the branches have been executed based on whether each tag statement 62 has been executed);  
instrumenting a first instrumentation content into the intermediate code file, wherein the first instrumentation content includes a code block identifier of each code block in the intermediate code file (col. 8, ll. 1-7, all control tags are written to the same location in the address space of the target. In addition to control tags, the system 10 also utilizes data tags. Data tags accompany control tags and are written to a second location in the address space of the target to provide additional information relevant to a particular control tag. Note: the language-dependent parser and language-independent analyzer divert the compilation process in an existing compiler in order to instrument the code being compiled [i.e. intermediate code], see col. 4, ll. 1-4); 
determining an identifier of a jump relationship between two code blocks that have the jump relationship in the intermediate code file based on respective code block identifiers in the intermediate code file (col. 4, ll. 55-62, function linking [i.e. relationship] can be analyzed by inserting tag statements in the source code at locations causing respective tag statements to be executed along function call [i.e. jump] statements. Based on the order in which the tags are captured when addressing of the predetermined location is detected, the inventive method and apparatus determines which functions of the source code are linked to other functions of the source code); and 
performing dynamic testing to the instrumented intermediate code file based on respective code block identifiers (col. 20, ll. 40, ll. 45-63, the software analysis system 10 can also perform a dynamic analysis of memory allocation, and an example of the display of data from such analysis is shown in FIG. 12. A memory allocation screen 350 includes … real time the allocation of memory in the target system as the software is being executed. Appearing with the memory allocation display 330 is a memory error display 370 that lists each of the memory errors found during the memory allocation analysis. Further see col. 20, ll. 64-col. 21, ll. 1-3) and respective identifiers of jump relationships between code blocks, to generate a testing result of testing the to-be-tested code file, comprising (col. 19, ll. 6-12 a new file icon 240 causes the system to save unsaved data, closes any open views on the screen and invokes a configuration dialog to allow configuring for a new task. An "open" icon 242 invokes a dialog for loading and displaying analysis results saved from a prior test. A "save" icon 244 invokes a file save dialog to save analysis data resulting from a test. Note: function linking [i.e. relationship] can be analyzed by inserting tag statements in the source code at locations causing respective tag statements to be executed along function call [i.e. jump] statements. Based on the order in which the tags are captured when addressing of the predetermined location is detected, the inventive method and apparatus determines which functions of the source code are linked to other functions of the source code, see col. 4, ll. 55-62):  
compiling the instrumented intermediate code file to obtain an object file corresponding to the instrumented intermediate code file (O’Brian teaches compiler compiled code to get intermediate code. The compiled code then modified [i.e. instrumented] and obtain modified file associated with instrumented intermediate code. Col. 12, ll. 18-27, a programmer may intercept a file produced by one compiler component within the C compiler 66z, modify that file, and then provide the modified file to the next compiler component. For example, a programmer may intercept the intermediate file produced by the C preprocessor 66a and divert it to a C parser 69a. Following processing by the C parser 69a and the related tag instrumenter 69, a file having the name expected by the C front end 66b may then be forwarded by the C parser 69a to the C front end 66b for further compilation processing); and 

O’Brien does not explicitly disclose performing grey box fuzz testing to the obtained object file and performing concolic execution to the instrumented intermediate code file to generate the testing result of testing the to-be-tested code file, comprising using a test case used in grey box fuzz testing of the obtained object file as an input for concolic execution of the instrument intermediate code file to obtain a new test case using the obtained new test case as an input for the grey box fuzz testing of the obtained object file to generate the testing result of testing the to-be-tested code file.

However, Phan discloses performing grey box fuzz testing to the obtained object file and performing concolic execution to the instrumented intermediate code file to generate the testing result of testing the to-be-tested code file, comprising (col. 1, ll. 41-67, a method of branch exploration in fuzz testing of software binaries may include receiving, by a symbolic execution engine, a set of inputs of a binary program under analysis (BPUA) that is discovered during testing by a grey box fuzzer. The method may include re-executing, by the symbolic execution engine, the set of inputs. … the new set [i.e. testing the to-be-tested] of the particular number of inputs to the grey box fuzzer for exploration of one or more different branches of the BPUA): 
using a test case used in grey box fuzz testing of the obtained object file as an input for concolic execution of the instrument intermediate code file to obtain a new test case (col. 5, ll. 1-9, Thus, the symbolic execution of 16, 13, and 7 results in new inputs of 12, 18, 8, and 14. However, the behavior of the BPUA 101 of the new inputs generates a similar result to the inputs 16, 13, and 7 that are already known by the grey box fuzzer 102. Accordingly, re-execution by the existing symbolic execution engines of the inputs 16, 13, and 7 have not resulted in new inputs that are effective to move the grey box fuzzer 102 to another compartment. Additionally, the inputs 16, 13, and 7 did not lead to abort( ). Further, see col. 5, ll. 10-40); and 
using the obtained new test case as an input for the grey box fuzz testing of the obtained object file to generate the testing result of testing the to-be-tested code file (col. 6, ll. 41-54, the constraint solver 118 processes one constraint at a time. The processing of one constraint may result in one new input. Accordingly, solving the particular number of constraints of the particular number of unexplored branches may result in the particular number of new inputs in the new set of inputs 112. In some embodiments, the particular number may be adjustable. For example, the particular number may have a first value (e.g., three) when the symbolic execution engine 114 receives a first set of inputs 104. Subsequently, the particular number may be increased (e.g., increased from three to four) or decreased (e.g., from three to two) when the symbolic execution engine 114 receives a second set of inputs 104. Further, see col. 5, ll. 11-25).


As to claim 3, O’Brian discloses the method according to wherein the step of performing dynamic testing to the instrumented intermediate code file based on respective code block identifiers and respective identifiers of jump relationships, to generate a testing result of 35testing the to-be-tested code file, comprises:  
compiling the instrumented intermediate code file to obtain an object file corresponding to the instrumented intermediate code file (O’Brian teaches compiler compiled code to get intermediate code. The compiled code then modified [i.e. instrumented] and obtain modified file associated with instrumented intermediate code. Col. 12, ll. 18-27, a programmer may intercept a file produced by one compiler component within the C compiler 66z, modify that file, and then provide the modified file to the next compiler component. For example, a programmer may intercept the intermediate file produced by the C preprocessor 66a and divert it to a C parser 69a. Following processing by the C parser 69a and the related tag instrumenter 69, a file having the name expected by the C front end 66b may then be forwarded by the C parser 69a to the C front end 66b for further compilation processing); 
respective identifiers of jump relationships, to generate a testing result of testing the to-be-tested code file (col. 19, ll. 6-12 a new file icon 240 causes the system to save unsaved data, closes any open views on the screen and invokes a configuration dialog to allow configuring for a new task. An "open" icon 242 invokes a dialog for loading and displaying analysis results saved from a prior test. A "save" icon 244 invokes a file save dialog to save analysis data resulting from a test);
performing testing to the object file based on respective code block identifiers (O’Brien teaches the source code instrumenter includes a language-dependent parser and a language-independent analyzer that records tagging data [i.e. code block identifier] in a symbol database. The software analysis system may reference the tagging data in the symbol database while testing instrumented source code. Col. 22, ll. 11-19, the testing of software in embedded systems and is applicable to testing computer programs in any environment in which executable programming statements may be instrumented with tagging statements prior to execution. A probe, such as the probe tip 12, represents but one mechanism for detecting tags during a program's execution. Other detection mechanisms include writing tag values to a file, which for subsequent analysis and capturing tag values passing during an external function call. Note: performing grey box fuzz testing to the object file is a well-known testing which admitted by applicant per paragraphs 0003-004).
As to claim 4, Phan discloses the method according wherein the step of performing dynamic testing to the instrumented intermediate code file based on respective code block identifiers and respective identifiers of jump relationships, to generate a testing result of testing the to-be-tested code file, comprises: 
respective identifiers of jump relationships, to generate a testing result of testing the to-be-tested code file (col. 2, ll. 57-65 the determination on which input to call [i.e. jump] the symbolic execution. For instance, multiple different concrete inputs may lead to the same branch in the software using symbolic execution. Thus, the symbolic execution engine may fail to discover any branches that are new to the grey-box fuzzer. Testing the multiple different concrete inputs only to lead to the same branch wastes computational resources. Moreover, the symbolic execution is a computationally expensive process. Further, see col. 4, ll. 4-14) and performing concolic execution to the instrumented intermediate code file based on respective code block identifiers (col. 3, ll. 19-26, FIG. 1 is a block diagram of an example environment 100 in which an unexplored branch search in hybrid fuzz testing may be implemented. The environment 100 may include a hybrid fuzz testing engine 103 that may be configured to execute hybrid fuzz testing of a binary program under analysis (BPUA) 101. The BPUA 101 may include any software program that is tested to discover vulnerabilities and/or test operation of the BPUA 101).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by O’Brien to include performing concolic execution to the instrumented intermediate code 
As to claim 5, O’Brien discloses the step of compiling a to-be-tested code file to obtain an intermediate code file, comprises: 
compiling a to-be-tested code file to obtain an intermediate code file including a second instrumentation content (O’Brien teaches compiled code [i.e. intermediate code] testing process at Fig. 2, col. 6, ll. 38-54, illustrated in FIG. 2. A source code instrumentation system 61 includes a modified compiler 66 and a tag instrumenter 69. The source code instrumentation system 61 receives source code 60 and instruments the source code 60 by inserting executable tag statements 62 into the source code 60 at various locations of interest prior to or during the process of compiling the source code 60 in the modified compiler 66. The modified compiler 66 communicates with the tag instrumenter 69 having a language-independent analyzer 321 and a language-independent symbol database 65. If the user is interested in determining code coverage, the user may direct the modified compiler 66 to insert a tag statement 62 in each branch of the source code 60 [i.e. comprising at least one code block], and the system 10 will determine which of the branches have been executed based on whether each tag statement 62 has been executed), wherein the second instrumentation content includes an error detection statement and a location labeled statement for indicating a location of the error detection statement (O’Brien teaches the base allocator is augmented with error checking, including verification when an error is identified [i.e. detected], a set of data and a control tag are written to indicate the error. The information present in the tags include an error identifier, the address [i.e. location] of the block in error and its size (if any), the caller identifier(s) of the block's allocator, see col. 17, ll. 18-28).  
As to claim 11, O’Brian- Blasciak discloses an electronic device, comprising: an interface (Fig. 2, element 75 of O’Brian); a memory on which a computer program is stored (Fig. 5, element 118 of O’Brian); and one or more processors operably coupled to the interface and the memory, wherein the one or more processors function to (Fig. 5, element 113 of O’Brian):  
	For remaining limitations, see remarks regarding claim 1.

As to claim 12, O’Brien discloses computer-readable medium on which a computer program is stored, wherein the computer program, when being executed by or more processors, cause the one or more processors to: 
compile a to-be-tested code file to obtain an intermediate code file, the intermediate code file comprising at least one code block (O’Brien teaches compiled code [i.e. intermediate code] testing process at Fig. 2, col. 6, ll. 38-54, illustrated in FIG. 2. A source code instrumentation system 61 includes a modified compiler 66 and a tag instrumenter 69. The source code instrumentation system 61 receives source code 60 and instruments the source code 60 by inserting executable tag statements 62 into the source code 60 at various locations of interest prior to or during the process of compiling the source code 60 in the modified compiler 66. The modified compiler 66 communicates with the tag instrumenter 69 having a language-independent analyzer 321 and a language-independent symbol database 65. If the user is interested in determining code coverage, the user may direct the modified compiler 66 to insert a tag statement 62 in each branch of the source code 60 [i.e. comprising at least one code block], and the system 10 will determine which of the branches have been executed based on whether each tag statement 62 has been executed);  
instrument a first instrumentation content to the intermediate code file, wherein the first instrumentation content includes a code block identifier of each code block in the intermediate code file (col. 8, ll. 1-7, all control tags are written to the same location in the address space of the target. In addition to control tags, the system 10 also utilizes data tags. Data tags accompany control tags and are written to a second location in the address space of the target to provide additional information relevant to a particular control tag. Note: the language-dependent parser and language-independent analyzer divert the compilation process in an existing compiler in order to instrument the code being compiled [i.e. intermediate code], see col. 4, ll. 1-4);
determine an identifier of a jump relationship between two code blocks that have the jump relationship in the intermediate code file based on respective code block identifiers in the intermediate code file, comprising (col. 4, ll. 55-62, function linking [i.e. relationship] can be analyzed by inserting tag statements in the source code at locations causing respective tag statements to be executed along function call [i.e. jump] statements. Based on the order in which the tags are captured when addressing of the predetermined location is detected, the inventive method and apparatus determines which functions of the source code are linked to other functions of the source code): 
parse the intermediate code file (col. 4, ll. 1-4, the language-dependent parser and language-independent analyzer divert the compilation process in an existing compiler in order to instrument the code being compiled [i.e. intermediate code]. Further, see Col. 12, ll. 18-27), and determine that the two code blocks have the jump relationship in the intermediate code file when there is an execution path for jumping from an execution of a first code block in the two code blocks and a conditional statement to an execution of a second code block in the two code blocks (col. 4, ll. 55-62, function linking [i.e. relationship] can be analyzed by inserting tag statements in the source code at locations causing respective tag statements to be executed along function call [i.e. jump] statements. Based on the order in which the tags are captured when addressing of the predetermined location is detected, the inventive method and apparatus determines which functions of the source code are linked to other functions of the source code. Note: APA discloses well-known grey box fuzz testing process. Further, see col. 8, lines 18-31); and 
perform dynamic testing to the instrumented intermediate code file based on respective code block identifiers (col. 20, ll. 40, ll. 45-63, the software analysis system 10 can also perform a dynamic analysis of memory allocation, and an example of the display of data from such analysis is shown in FIG. 12. A memory allocation screen 350 includes … real time the allocation of memory in the target system as the software is being executed. Appearing with the memory allocation display 330 is a memory error display 370 that lists each of the memory errors found during the memory allocation analysis. Further see col. 20, ll. 64-col. 21, ll. 1-3) and respective identifiers of jump relationships between code blocks, to generate a testing result of testing the to-be-tested code file, comprising (col. 19, ll. 6-12 a new file icon 240 causes the system to save unsaved data, closes any open views on the screen and invokes a configuration dialog to allow configuring for a new task. An "open" icon 242 invokes a dialog for loading and displaying analysis results saved from a prior test. A "save" icon 244 invokes a file save dialog to save analysis data resulting from a test. Note: function linking [i.e. relationship] can be analyzed by inserting tag statements in the source code at locations causing respective tag statements to be executed along function call [i.e. jump] statements. Based on the order in which the tags are captured when addressing of the predetermined location is detected, the inventive method and apparatus determines which functions of the source code are linked to other functions of the source code, see col. 4, ll. 55-62): 6Application No. 15/953,020 Reply to Office Action Dated August 28, 2020 
compiling the instrumented intermediate code file to obtain an object file corresponding to the instrumented intermediate code file (O’Brian teaches compiler compiled code to get intermediate code. The compiled code then modified [i.e. instrumented] and obtain modified file associated with instrumented intermediate code. Col. 12, ll. 18-27, a programmer may intercept a file produced by one compiler component within the C compiler 66z, modify that file, and then provide the modified file to the next compiler component. For example, a programmer may intercept the intermediate file produced by the C preprocessor 66a and divert it to a C parser 69a. Following processing by the C parser 69a and the related tag instrumenter 69, a file having the name expected by the C front end 66b may then be forwarded by the C parser 69a to the C front end 66b for further compilation processing); and 
 performing grey box fuzz testing to the obtained object file and performing concolic execution to the instrumented intermediate code file to generate the testing result of testing the to-be-tested code file, comprising (col. 1, ll. 41-67, a method of branch exploration in fuzz testing of software binaries may include receiving, by a symbolic execution engine, a set of inputs of a binary program under analysis (BPUA) that is discovered during testing by a grey box fuzzer. The method may include re-executing, by the symbolic execution engine, the set of inputs. … the new set [i.e. testing the to-be-tested] of the particular number of inputs to the grey box fuzzer for exploration of one or more different branches of the BPUA): 
using a test case used in grey box fuzz testing of the obtained object file as an input for concolic execution of the instrument intermediate code file to obtain a new test case  (col. 5, ll. 1-9, Thus, the symbolic execution of 16, 13, and 7 results in new inputs of 12, 18, 8, and 14. However, the behavior of the BPUA 101 of the new inputs generates a similar result to the inputs 16, 13, and 7 that are already known by the grey box fuzzer 102. Accordingly, re-execution by the existing symbolic execution engines of the inputs 16, 13, and 7 have not resulted in new inputs that are effective to move the grey box fuzzer 102 to another compartment. Additionally, the inputs 16, 13, and 7 did not lead to abort( ). Further, see col. 5, ll. 10-40); and 
using the obtained new test case as an input for the grey box fuzz testing of the obtained object file to generate the testing result of testing the to-be-tested code file (col. 6, ll. 41-54, the constraint solver 118 processes one constraint at a time. The processing of one constraint may result in one new input. Accordingly, solving the particular number of constraints of the particular number of unexplored branches may result in the particular number of new inputs in the new set of inputs 112. In some embodiments, the particular number may be adjustable. For example, the particular number may have a first value (e.g., three) when the symbolic execution engine 114 receives a first set of inputs 104. Subsequently, the particular number may be increased (e.g., increased from three to four) or decreased (e.g., from three to two) when the symbolic execution engine 114 receives a second set of inputs 104. Further, see col. 5, ll. 11-25).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by O’Brien to include performing grey box fuzz testing to the object file and performing concolic execution to the instrumented intermediate code file based on respective code block identifiers and respective identifiers of jump relationships, to generate a testing result of testing the to-be-tested code file, as disclosed by Phan, for the purpose of solving the particular number of unexplored branches with a constraint solver to generate a new set of the particular number of inputs. The method includes communicating the new set of the particular number of inputs to the grey box fuzzer for exploration of different branches of the binary program under analysis. (See abstract of Phan)

As to claim 13, O’Brien discloses the method wherein the code block identifier of the each code block is instrumented to a preset location of the each code block (Col. 17, ll. 10-39, when a block is successfully allocated, a data and control tag [i.e. preset] are written to announce the allocation, including the size for the allocated block (a data tag), and the kind and caller identifier of the allocation (a control tag). When a block is successfully deallocated, a data and control tag are written similar to that for a successful allocation, including the size for the allocated block, the kind of the deallocation, and the caller identifier of the allocation. Note: the tag contains a tag value [i.e. identifier] that is indicative of the location in the source code of the tag statement generating the tag, see abstract; col. 4, lines 55-62).

As to claim 14, O’Brien discloses the method according wherein the determining an identifier of a jump relationship between two code blocks that have the jump relationship in the intermediate code file based on respective code block identifiers in the intermediate code file comprises: 
parsing the intermediate code file (col. 9, ll. 41-46, the parser 311 associated with the tag instrumenter 69 receives source code 60 and begins parsing the source code 60 to produce an intermediate form of an abstract syntax tree ("AST") 312. The intermediate form of the AST 312 represents elementary processing of the source code 60 and, in some embodiments, may merely entail removing programming comments from the source code 60. A typical compiler parser normally builds an intermediate form of the source program 60. Further see col. 12, ll. 18-27), and determining that the two code blocks have the jump relationship in the intermediate code file when there is an execution path for jumping from an execution of a first code block in the two code blocks and a conditional statement to an execution of a second code block in the two code blocks (col. 4, ll. 55-62, function linking [i.e. relationship] can be analyzed by inserting tag statements in the source code at locations causing respective tag statements to be executed along function call [i.e. jump] statements. Based on the order in which the tags are captured when addressing of the predetermined location is detected, the inventive method and apparatus determines which functions of the source code are linked to other functions of the source code. Further, see col. 8, lines 18-31). 

Claim 6 is rejected under 35 U.S.C. 103 as being obvious over O’Brien et al (US 6,311,327 B1) in view of Phan et al. (US 10,394,694 B2) and further in view of Li et al. (US 7,730,452 B1).

As to claim 6, Phan discloses the step of alternately performing grey box fuzz testing to the object file and performing concolic execution to the instrumented intermediate code file based on respective code block identifiers (col. 5, ll. 1-9, Thus, the symbolic execution of 16, 13, and 7 results in new inputs of 12, 18, 8, and 14. However, the behavior of the BPUA 101 of the new inputs generates a similar result to the inputs 16, 13, and 7 that are already known by the grey box fuzzer 102. Accordingly, re-execution by the existing symbolic execution engines of the inputs 16, 13, and 7 have not resulted in new inputs that are effective to move the grey box fuzzer 102 to another compartment. Additionally, the inputs 16, 13, and 7 did not lead to abort( ). Further, see col. 5, ll. 10-40 and respective identifiers of jump relationships, to generate a testing result of testing the to-be-tested code file, comprises (col. 6, ll. 41-54, the constraint solver 118 processes one constraint at a time. The processing of one constraint may result in one new input. Accordingly, solving the particular number of constraints of the particular number of unexplored branches may result in the particular number of new inputs in the new set of inputs 112. In some embodiments, the particular number may be adjustable. For example, the particular number may have a first value (e.g., three) when the symbolic execution engine 114 receives a first set of inputs 104. Subsequently, the particular number may be increased (e.g., increased from three to four) or decreased (e.g., from three to two) when the symbolic execution engine 114 receives a second set of inputs 104. Further, see col. 5, ll. 11-25): 

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by O’Brien to include the step of alternately performing grey box fuzz testing to the object file and performing concolic execution to the instrumented intermediate code file based on respective code block identifiers and respective identifiers of jump relationships, to generate a testing result of testing the to-be-tested code file, as disclosed by Phan, to discover vulnerabilities and/or test operation of the  of the binary program under analysis. (See abstract and col. 3. Ll. 19-26 of Phan).

O’Brien and Phan does not explicitly disclose executing a first testing operation that comprises: performing, with a test case in the set of test cases as input, to the object file in response to determining that a preset switch condition is not satisfied; generating testing process information based on the test case used in the testing process, the identifiers of the jump relationships accessed in the testing process, the 

However, Li discloses executing a first testing operation that comprises (col. 5, ll. 15-19, the method 200, the test program 102 sends a first invocation request [i.e. first test], including an identifier, to the component 104 at step 202. In other words, the test program 102 sends a call to the component 104, as indicated by the arrows 120a and 120b, to perform a test on the component 104): performing, with a test case in the set of test cases as input, to the object file in response to determining that a preset switch condition is not satisfied (col. 6, ll. 42-59, at step 312, the stub component 106a switches behavior based upon the identifier retrieved from the run-time infrastructure 108. At step 314, the stub component 106a returns a predetermined response in accordance with the switch in behavior to the component 104, as indicated by the arrows 124a and 124b, to test the component 104 based upon the switched behavior. The response to the component 104 may include, for instance, responses designed to emulate various conditions that may occur between the component 104 and various other components. For example, the stub component 106a may return an error code, an expected or unexpected value, a relatively large file, etc. In certain situations, however, the identifier may cause the stub component 106a to not respond [i.e. not satisfy] until a predetermined period of time has elapsed. This situation may simulate a condition where a program running on a remote server is unavailable for a period of time. These responses are thus designed to test the ability of the component 104 to respond under various possible conditions);
generating testing process information based on the test case used in the testing process, the identifiers of the jump relationships accessed in the testing process (col. 7, ll. 13-24. the method 400, a call, with an identifier, is sent to the component 104 by the test program 102 at step 402. As described above with respect to FIG. 3, the call from the test program 102 and the identifier may be sent through the run-time infrastructure 108. The identifier is propagated in the system 100 following a call chain that occurs between the component 104 and the stub components 106a-106n. More particularly, for instance, the component 104 may respond to the call by sending a call to a second component, in this case, the stub component 106a, as indicated by the arrows 122a and 122b. The call [i.e. jump] from the component 104 may be received by the run-time infrastructure 108 as indicated at step 404), the error access identifier corresponding to the testing process, wherein the error access identifier corresponding to the testing process is configured for characterizing whether the testing process has accessed the error detection statement (col. 6, ll. 42-59, at step 312, the stub component 106a switches behavior based upon the identifier retrieved from the run-time infrastructure 108. At step 314, the stub component 106a returns a predetermined response in accordance with the switch in behavior … the stub component 106a may return an error code, an expected or unexpected value, a relatively large file, etc. In certain situations, however, the identifier may cause the stub component 106a to not respond until a predetermined period of time has elapsed. This situation may simulate a condition where a program running on a remote server is unavailable for a period of time. These responses are thus designed to test the ability of the component 104 to respond under various possible conditions. Note: performing concolic execution is a well-known testing which admitted by applicant per paragraphs 0003-004); and 
adding the testing process information as generated to the set of testing process information (col. 8, ll. 35-44, at step 508, stub component 106a-106n implementations are provided for the test suite and test cases. The implementations of the stub components 106a-106n may be provided by the user. In addition, in each implementation of the stub components 106a-106n, the user may use the application program interface (API) determined from a run-time monitoring to retrieve the test suite identifiers and the test case identifiers. The implementations of the stub components 106a-106n may be provided to coordinate various behaviors of the stub components 106a-106n with these identifiers).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by O’Brien to include executing a first testing operation that comprises determining a preset switch condition is not satisfied, the identifiers of the jump relationships accessed the error access identifier corresponding to the testing process, and adding the testing process information as generated to the set of testing process information, as disclosed by Li, for the purpose of conventionally, each component of the distributed software is individually tested to validate the internal logic of each component, in an effort to produce error-free code for each component (see col. 1, ll. 22-25).
Claims 7 is rejected under 35 U.S.C. 103 as being obvious over O’Brien et al (US 6,311,327 B1) in view of Phan et al. (US 10,394,694 B2) and further in view of Li et al. (US 7,730,452 B1) and further in view of McDonald et al. (US 2014/0109051 A1).

As to claim 7, Phan discloses the first testing operation further comprises: the set of test cases grey box fuzz testing process from the set of test cases (Abstract, A method of branch exploration in fuzz testing of software binaries includes receiving a set of inputs of a binary program under analysis (BPUA) discovered during testing by a grey box fuzzer. The method includes re-executing the set of inputs. The method includes re-executing a concrete execution of the set of inputs in the BPUA and formation of a constraints tree in which path constraints along paths of the BPUA and conditions at branch points are recorded and marked as explored or unexplored. The method includes selecting a particular number of the unexplored branches of the BPUA. The method includes solving the particular number of unexplored branches with a constraint solver to generate a new set of the particular number of inputs. The method includes communicating the new set of the particular number of inputs to the grey box fuzzer for exploration of different branches of the BPUA. Further, see col. 5, ll. 1-9, 
col. 6, ll. 41-54).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by O’Brien to include the first testing operation further comprises: the set of test cases grey box fuzz testing process from the set of test cases, as disclosed by Phan, to discover 

O’Brien, Phan and Li does not explicitly disclose the first testing operation further comprises: deleting the test case used in the grey box fuzz testing process from the set of test cases.

However, McDonald discloses the first testing operation further comprises: 
deleting the test case process from the set of test cases (par. 0079, “a user owned computer system may be a target computing environment 220, or a computing environment 210A that includes testing framework 100. In some embodiments, any authorized user owned computer system may add, delete, or edit custom actions 320, custom action enabled test cases 315, and/or libraries of custom action enabled test cases 315. In another embodiment, custom actions 320, custom action enabled test cases 315, and libraries can be added, deleted, edited, and stored on a cloud-based computing environment 210B by an authorized user”. Note: APA discloses well-known grey box fuzz testing process).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by O’Brien to include deleting the test case used testing process from the set of test cases, as disclosed by McDonald, for the purpose of validating and executing individually after creation of test procedure (see par. 0078).
Allowable Subject Matter
Claims 8-10, are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/Mohammad Kabir/
Examiner, Art Unit 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199